Morton, J.
Whether the sale was made in Boston or in Philadelphia, and whether the plaintiffs and their agent in Boston did or did not have a license to sell intoxicating liquors in Boston, were immaterial. It was in evidence that the liquor was shipped by the plaintiffs, who were not residents of Massachusetts, from Philadelphia to their agent in Boston, pursuant to a contract which he had made with the defendants in Boston for the sale of the liquor to and its purchase by them, of which he notified the plaintiffs; and that the agent caused the liquor on its arrival at Boston to be delivered to the defendants, pursuant to said sale, in the same original unbroken package or barrel in which it had been shipped from Philadelphia. The case comes precisely within Leisy v. Hardin, 135 U. S. 100, and Lyng v. Michigan, 135 U. S. 161, which have been cited with approval in McCall v. California, 136 U. S. 104, 110, and are binding upon this court, although the opinion in each case was that of a majority of the court, and strong dissenting reasons were given. See Commonwealth v. Gagne, 153 Mass. 205; State v. Pfleajor, 81 Iowa, 759; State v. Caldwell, 81 Iowa, 759. The case is not affected by the act of Congress of August 8, 1890, as that was not passed till more than a year after the last sale. See Commonwealth v. Calhane, ante, 115.

Exceptions overruled.